PER CURIAM:
Cleveland McLean, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See McLean v. Bohannon, No. CA-03-336-2 (E.D.Va. May 21, 2003). We deny McLean’s motion for attorney’s fees. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED